Exhibit 10.10

 

Execution Version

 

NOMINATION AND DIRECTOR VOTING AGREEMENT

THIS NOMINATION AND DIRECTOR VOTING AGREEMENT, dated as of September 27, 2018,
(this “Agreement”), is entered into by and among StoneMor GP LLC, a Delaware
limited liability company and the general partner of the Partnership (“GP”),
Axar Capital Management, LP, a Delaware limited partnership (“Axar”), Axar GP
LLC, a Delaware limited liability company (“Axar GP”), Axar Master Fund, Ltd., a
Cayman Islands exempted limited partnership (together with Axar and Axar GP, the
“Axar Entities”), StoneMor GP Holdings, LLC, a Delaware limited liability
company (“GP Holdings”), and Robert B. Hellman, Jr., as trustee under the Voting
and Investment Trust Agreement for the benefit of American Cemeteries
Infrastructure Investors LLC (“ACII,” and, together with GP Holdings, the "ACII
Entities" and, collectively with the Axar Entities, the “Principal
Stockholders”). The Principal Stockholders and GP or Company (as hereinafter
defined) are referred to herein as the “Parties” and each as a “Party.”
Capitalized terms used but not defined herein shall have the meaning assigned to
such term in the Merger Agreement (as defined below).

Recitals

WHEREAS, concurrently with the execution and delivery of this Agreement,
StoneMor Partners L.P., a Delaware limited partnership (the “Partnership”), the
Company, GP Holdings, and Hans Merger Sub, LLC, a newly formed Delaware limited
liability company and wholly owned subsidiary of GP (“Merger Sub”), are entering
into that certain Merger and Reorganization Agreement (the “Merger Agreement”),
dated as of the date hereof, pursuant to which, among other things, (i) GP
Holdings will contribute all of its common units representing limited partner
interests (the “Common Units”) in the Partnership (the “GP Holdings’ Common
Units”) to GP and immediately following receipt thereof, GP will contribute the
GP Holdings’ Common Units to StoneMor LP Holdings, LLC, a newly formed Delaware
limited liability company and wholly owned subsidiary of GP (“LP Sub”) and LP
Sub will become a unitholder of the Partnership, (ii) GP will convert into a
Delaware corporation (the “Conversion”) to be named “StoneMor Inc.” (following
the Conversion, GP is referred to herein as the “Company”) and all of the
limited liability company interests of GP held by GP Holdings prior to the
Conversion will convert into shares of common stock, par value $0.01 per share,
of the Company (the “Common Stock”) and (iii) Merger Sub will merge with and
into the Partnership with the Partnership surviving and with the Company as its
sole general partner and LP Sub as its sole holder of Common Units, and each
Outstanding Common Unit (other than those held by LP Sub) being converted into
the right to receive one share of Common Stock (the “Reorganization”);

WHEREAS, as a condition to the willingness of (i) the Principal Stockholders to
agree to vote in favor of the transactions contemplated by the Merger Agreement,
including the Reorganization, pursuant to the terms and conditions set forth in
that certain Voting and Support Agreement among the Principal Stockholders, the
Partnership and GP dated as of the date hereof, and (ii) GP Holdings, GP, the
Partnership, and Merger Sub to enter into the Merger Agreement, and, in each
case, as an inducement and in consideration therefor, the Parties have agreed to
enter into this Agreement;

US 5725358v.14

--------------------------------------------------------------------------------

 

WHEREAS, the Board of Managers of GP Holdings, in its capacity as the sole
member of GP and immediately following the Conversion, as the sole stockholder
of the Company, has determined it to be in the best interests of the Company
from and after the Reorganization to provide the Principal Stockholders with
certain designation rights in respect of the board of directors of the Company
following the Reorganization (the “Board” and each member thereof a “Director”),
pursuant to the terms of this Agreement; and

WHEREAS, each of the Principal Stockholders believes it to be in its best
interest to provide the Company with certain standstill rights, pursuant to the
terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

Agreement

Section 1.Board Designation Rights.

(a)Subject to the other provisions of this Section 1, commencing as of the
Effective Time and ending on the ACII Second Designated Director Termination
Date (as defined below), the ACII Entities shall have the option and right (but
not the obligation) to designate up to two (2) nominees to be nominated by the
Company at each annual (or special) meeting of stockholders of the Company to
serve as Directors on the Board (each, an “ACII Designated Director”) in
accordance with this Section 1.  Subject to the other provisions of this Section
1, commencing as of the Effective Time and ending on the Axar Designated
Director Termination Date (as defined below), the Axar Entities shall have the
option and right (but not the obligation) to designate one (1) nominee to be
nominated by the Company at each annual (or special) meeting of stockholders of
the Company to serve as a Director on the Board (a “Axar Designated Director”
and, together with the ACII Designated Directors, the “Designated Directors” and
each a “Designated Director”) in accordance with this Section 1.  Each
Designated Director shall in the reasonable determination of the Board or
Nominating and Governance Committee of the Board (the “Nominating and Governance
Committee”) (i) be suitable to serve on the Board in accordance with the
customary standards of suitability for directors of NYSE listed companies, (ii)
not be prohibited from serving as a Director pursuant to any rule or regulation
of the U.S. Securities and Exchange Commission or any National Securities
Exchange on which the  Common Stock is listed or admitted to trading, and (iii)
not be an employee, manager or director of any Competitor (as defined
below).  As a condition precedent to service on the Board, each Designated
Director shall deliver to the Board his or her written resignation from the
Board (in the form attached hereto as Annex A) that the Board or the Nominating
and Governance Committee may, in the Board’s or such committee’s sole
discretion, accept and make effective solely and to the extent provided in
accordance with subsection (c) below. For purposes of this Agreement, the term
“Competitor” shall mean any person or entity that is an operating company (it
being agreed that “Competitor” shall not include any company the primary
business purpose of which is to provide financing directly or indirectly to
unaffiliated entities) which engages in the death care business.

2

--------------------------------------------------------------------------------

 

(b)The GP and Company (as applicable) and the Board shall take all actions
necessary or advisable to effect the provisions of Section 1(a) (subject to
Section 1(c)), including, effective as of the Conversion Effective Time, validly
appointing the two Directors designated by ACII in writing to the Board and the
Director designated by Axar in writing to the Board, in each case, no later than
ninety (90) days after the date hereof (the “Initial Directors”). Of the Initial
Directors, the ACII Designated Directors shall serve initial terms that expire
no earlier than the annual meeting of the stockholders of the Company (the
“Stockholders”) to be held in 2020 and 2021, respectively (with ACII notifying
the Board which ACII Designated Director’s term shall expire in 2020 and which
shall expire in 2021), and the Axar Designated Director shall serve an initial
term that expires no earlier than the annual meeting of the Stockholders to be
held in 2021.

(i)Each of the ACII Entities, on the one hand, and the Axar Entities, on the
other hand, agree (A) upon GP’s or the Company’s (as applicable) request to, and
to cause each Designated Director designated by them to, timely provide GP or
the Company (as applicable) with accurate and complete information relating to
such Designated Director as may be required to be disclosed by the Company under
the Exchange Act and (B) to cause each Designated Director designated by it or
them, as applicable, to comply with the Section 16 filing obligations under the
Exchange Act. At each applicable election of Directors, the Board shall nominate
each Designated Director, which designee must meet the standards set forth in
subsection (a) above, as part of the slate of Directors nominated by the Board
for election by the Stockholders and shall recommend that the Stockholders vote
for the each of the Designated Directors.  Additionally, in the event of the
resignation, death, or removal (for cause or otherwise) of any Designated
Director, the Party who designated such Director under this Agreement shall have
the right for the ensuing sixty (60) days, subject to the other provisions of
this Section 1, to designate in writing furnished to the Nominating and
Governance Committee the person to be appointed by the Board as the Designated
Director to fill the resulting vacancy (subject to such designee meeting the
standards set forth in subsection (a) above).  

(ii)Any action by the ACII Entities or the Axar Entities to designate a
Designated Director shall be evidenced in writing furnished to the Nominating
and Governance Committee not later than January 31 of the year in which the
annual meeting of the Stockholders for the election of such Designated Director
is to be held (or in the case of a special meeting within a reasonable time in
advance of such meeting in order to allow the Board and the Nominating and
Governance Committee to determine compliance with the qualifications required in
Section 1 and otherwise to comply with its proxy solicitation and disclosure
obligations in connection with such meeting) and shall be executed by the ACII
Entities or the Axar Entities, as applicable.

(iii)In the event that the ACII Entities or the Axar Entities fail to designate
a Designated Director meeting the qualifications specified in Section 1 in
accordance with the time periods set forth in this Section 1(b) (including upon
the resignation, death or removal of a Designated Director), the Board, upon
recommendation from the Nominating and Governance Committee, shall have the
right to retain the resulting vacancies on the Board, reduce the size of the
Board to the extent

3

--------------------------------------------------------------------------------

 

of the resulting vacancies or designate an individual or individuals recommended
by the Nominating and Governance Committee to fill such vacancies, in each case
until the next meeting of the Stockholders for the election of Directors of that
class, at which time the ACII Entities or the Axar Entities, as applicable, will
again be entitled to designate Designated Directors to the extent permitted in
this Section 1.

(c)From and after the Effective Time and so long as the ACII Entities and their
respective Affiliates (the “ACII Group”), collectively, continue to beneficially
own at least 50% of the Common Stock that the ACII Group owned immediately
following the Effective Time (the “ACII Initial Share Ownership”), the ACII
Entities shall be entitled to designate up to two (2) ACII Designated Directors
pursuant to this Section 1; provided, however, that, as of the first date that
the ACII Group, collectively, beneficially owns at least 33% of the ACII Initial
Share Ownership (but less than 50% of the ACII Initial Share Ownership), the
ACII Entities shall only be entitled to designate one (1) ACII Designated
Director. If the ACII Group’s beneficial ownership is less than 50% of the ACII
Initial Share Ownership (and at least 33% of the ACII Initial Share
Ownership)(the “ACII First Designated Director Termination Date”), the ACII
Entities shall specify (by written notice to the Company not later than January
31 of the year in which the next annual meeting of the Stockholders for the
election of any ACII Designated Director is to be held or, in the case of a
special meeting, within a reasonable time in advance of such meeting) which ACII
Designated Director position will not be nominated by the ACII Entities at the
applicable annual (or special) meeting. From and after the Effective Time and so
long as the Axar Entities and their respective Affiliates (the “Axar Group”),
collectively, continue to beneficially own at least 33% of the Common Stock that
the Axar Group owned immediately following the Effective Time (the “Axar Initial
Share Ownership”), the Axar Entities shall be entitled to designate up to one
(1) Axar Designated Director pursuant to this Section 1. Notwithstanding the
foregoing, (x) the rights of the ACII Entities to designate any ACII Designated
Directors pursuant to this Section 1 shall immediately cease and terminate on
the first date on which the ACII Group, collectively, no longer beneficially
owns at least 33% of the ACII Initial Share Ownership (the “ACII Second
Designated Director Termination Date”) and (y) the rights of the Axar Entities
to designate any Axar Designated Directors pursuant to this Section 1 shall
immediately terminate on the first date on which the Axar Group, collectively,
no longer beneficially owns at least 33% of the Axar Initial Share Ownership
(the “Axar Designated Director Termination Date”). At any time on or after the
ACII First Designated Director Termination Date, the ACII Second Designated
Director Termination Date or the Axar Designated Director Termination Date, the
Board shall be entitled to accept and make effective the resignations of any
Designated Directors in excess of the number of Designated Directors that the
ACII Entities or the Axar Entities, as applicable, are entitled to designate
pursuant to this Section 1(c); provided, however, that after the ACII First
Designated Director Termination Date, the ACII Entities shall be entitled to
specify which of its Designated Directors’ resignations shall be so accepted and
made effective if the number of required resignations hereunder is less than the
number of then serving Designated Directors designated by the ACII Entities
pursuant to the second sentence of this Section 1(c).  In addition to the
obligation in Section 1(a) of each Designated Director to deliver the written
resignation described therein, after the ACII First Designated Director
Termination Date, the ACII Second Designated Director Termination Date or the
Axar Designated Director Termination Date, as applicable, each of the ACII
Group, on the one hand, or the Axar Group, on the other hand, agree, promptly
upon (and in any event within two (2) Business Days following) receipt of a

4

--------------------------------------------------------------------------------

 

written request from the Company, to cause the Designated Directors then serving
as members of the Board in excess of the number of Designated Directors that it
or they are entitled to designate pursuant to this Section 1(c), as applicable,
to resign from the Board effective immediately. The phrase “beneficial
ownership” and words of similar import when used in this Agreement shall have
the meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3
and Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.

(d)At all times while a Designated Director is serving as a member of the Board,
and following any such Designated Director’s death, resignation, removal or
other cessation as a Director in such former Designated Director’s capacity as a
former Director, such Designated Director shall be entitled to all rights to
indemnification and exculpation, in each case, as are then made available to any
other member of the Board.  While serving as a Designated Director, such
Designated Director shall be entitled to compensation commensurate with that of
similarly situated (i.e., independent, employee or non-employee affiliate)
members of the Board and reimbursement for reasonable expenses consistent with
the Company’s policies applicable to other similarly situated Directors.

(e)The option and right to appoint Designated Directors to be granted to each of
the ACII Entities and the Axar Entities by the Company following the
Reorganization under this Section 1 may not be transferred or assigned, in whole
or in part, by the ACII Entities or the Axar Entities directly or indirectly
(including by way of direct or indirect transfers of equity interests in such
Persons) without the prior written consent of GP or the Company, as applicable,
and the execution by such transferee of a joinder agreement in the form of Annex
B hereto (a “Joinder”) (provided that such rights may be transferred or assigned
to an Affiliate of the ACII Entities or the Axar Entities without the consent of
GP or the Company, as applicable, in the case of direct or indirect transfers of
equity interests in such Person among or to an Affiliate so long as (i) such
transferee executes a Joinder and (ii) such transfers collectively would not
result in equity interests in such Person representing a majority of the
economic or voting interests in such Person being owned or controlled by a
Person or Persons that do not own or control a majority of the economic or
voting interests in such Person immediately prior to such transfer).

(f)The Board shall not designate an executive committee or any other committee
which has been delegated authority substantially similar to the authority of the
Board unless each then serving Designated Director is also appointed as a member
of such committee.  

Section 2.Voting Obligations.

(a)Each of the Parties (other than the Company) agrees that, provided that the
Company is not in breach of its obligations under this Agreement (including
Section 1 hereof), during the Standstill Period (as defined below), at any
meeting of the Stockholders, however called, or at any adjournment or
postponement thereof, or in connection with any written consent of the
Stockholders or in any other circumstances upon which a vote, consent or other
approval of all or some of the Stockholders is sought solely with respect to the
matters described in this Section 2, such Party shall vote (or cause to be
voted) or execute (or cause to be executed) consents with respect to, as
applicable, all of the Company securities owned (beneficially or of record) by
such Party (or its Affiliates) as of the applicable record date in favor of
(FOR) the

5

--------------------------------------------------------------------------------

 

election of the persons named in the Company’s proxy statement as the Board’s
nominees for election as Directors, and against any other nominees.

(b)With respect to any vote of the Stockholders held during the Standstill
Period with respect to the matters set forth in Section 2(a), each of the
Parties (other than the Company) shall, and shall cause its Affiliates which
hold securities of the Company on any applicable record date to, appear at such
meeting (in person or by proxy) or otherwise cause all of the securities of the
Company held by such Party (or such Affiliates) to be counted as present thereat
for purposes of establishing a quorum.  Any vote required to be cast or consent
required to be executed pursuant to this Section 2 shall be cast or executed in
accordance with the applicable procedures relating thereto so as to ensure that
it is duly counted for purposes of recording the results of that vote or
consent.

Section 3.Standstill.

(a)During the period commencing at the Effective Time and ending on the
Standstill Termination Date (as defined below) (the “Standstill Period”),
provided that the Company is not in breach of its obligations under this
Agreement (including Section 1 hereof), each of the Principal Stockholders shall
not, and shall cause its controlled Affiliates not to, directly or indirectly:

(i)engage in any hostile or takeover activities with respect to the Company
(including by means of a tender offer or soliciting proxies or written consents,
other than as recommended by the Board);

(ii)acquire or propose to acquire additional Common Stock or other securities of
the Company or any securities of its subsidiaries; provided, however, that the
foregoing shall not prohibit the acquisition or proposal to acquire additional
Common Stock or other Company securities that in the aggregate, together with
such Party’s and its Affiliates’ beneficial ownership of any other Common Stock
or other securities of the Company, does not cause such Party’s and its
Affiliates’ aggregate beneficial ownership to exceed nineteen and ninety-nine
hundredths percent (19.99%) of either the outstanding Common Stock or the voting
power of the outstanding securities of the Company; provided, further, that the
foregoing shall not prohibit and the Principal Stockholders shall have the right
to participate pro rata, based on their respective beneficial ownership
percentage of the outstanding Common Stock, in any equity capital raise by the
Company or any of its subsidiaries;

(iii)call a special meeting of the Stockholders; or

(iv)seek additional representation on the Board or propose to nominate or
remove, or vote to remove, any Directors of the Company (other than such Party’s
Designated Directors, as applicable, in accordance with Section 1).

(b)Specifically, but without limiting Section 3(a), during the period commencing
at the Effective Time and ending on the Standstill Termination Date, without the
prior written consent of the Company, each of the Principal Stockholders shall
not, and shall cause its controlled Affiliates not to, directly or indirectly:

6

--------------------------------------------------------------------------------

 

(i)propose to enter into, directly or indirectly, any merger, consolidation,
recapitalization, business combination, partnership, joint venture, acquisition
or similar transaction involving the Company or any of its Affiliates or their
properties, except as expressly permitted hereby;

(ii)make or in any way participate in any “solicitation” of “proxies” (as such
terms are used in Rule 14a-1 of Regulation 14A under the Exchange Act) or
written consents to vote, seek to influence, or advise others with respect to
the voting of any voting securities of the Company or any of its Affiliates
(other than in a Designated Director’s capacity as a member of the Board);

(iii)form, join or participate in a “group” (within the meaning of Section 13(d)
of the Exchange Act) with respect to any voting securities of the Company or any
of its Affiliates (other than any group that may have been formed among the
Principal Stockholders as a result of this Agreement);

(iv)act to seek to control or influence the management, Board or policies of the
Company, except through such Party’s applicable Designated Directors or as
permitted by Section 3(c);

(v)propose to remove, or vote to remove, any Directors of the Company (other
than pursuant to the exercise of such Party’s right to nominate Designated
Directors pursuant to Section 1);

(vi)publicly disclose any intent, plan or arrangement inconsistent with this
Agreement; or

(vii)advise, assist, publicly propose or encourage others in connection with the
above.

(c)Notwithstanding the foregoing provisions of this Section 3, the foregoing
provisions shall not, and are not intended to:

(i)prohibit the ACII Entities or their respective Affiliates from providing the
Company or its Affiliates assistance with operational and managerial matters or
financial advisory services consistent with past practices;

(ii)prohibit any Principal Stockholder or its controlled Affiliates from
privately communicating with, including making any offer or proposal to, the
Board;

(iii)restrict in any manner how any Principal Stockholder or its controlled
Affiliates vote their Common Stock or other Company securities, except as
provided in Section 2;

(iv)restrict the manner in which any Designated Director may (A) vote on any
matter submitted to the Board or the Stockholders, (B) participate in
deliberations or discussions of the Board (including making suggestions or
raising issues to the Board) in his or her capacity as a member of the Board, or
(C) take actions required by his or her

7

--------------------------------------------------------------------------------

 

exercise of legal duties and obligations as a member of the Board or refrain
from taking any action prohibited by his or her legal duties and obligations as
a member of the Board;

(v)restrict any Principal Stockholder or any of its Affiliates from selling or
transferring any of their Company securities; or

(vi)limit, restrict or impair the Principal Stockholders or any of their
respective Affiliates’ ability, in connection with an action conducted with the
approval of the Board (provided that no such Board approval shall be required
with respect to clauses (D) or (E) below), to directly or indirectly (A)
propose, commit on, participate in and/or make a loan or other debt financing to
the Company or any of its subsidiaries, (B) propose, commit on, participate in
and/or provide debt financing to a prospective buyer regarding the Company or
any of its subsidiaries or assets in a negotiated transaction with the Company,
finance a third party’s effort to make a loan or other debt financing to the
Company or any of its subsidiaries in a negotiated transaction with the Company
or any of its subsidiaries, (C) participate in any process conducted pursuant to
which the Company or any of its subsidiaries proposes to issue any additional
equity interests, arrange for any debt financing or in which any of the
businesses or assets of the Company or any of its subsidiaries are proposed to
be sold or otherwise disposed of, in each case in accordance with the parameters
of such process, (D) submit a proposal to the Board relating to the acquisition
of all or substantially all of the assets or equity of the Company and its
subsidiaries if the Company has entered into a definitive agreement with respect
to the sale of all or substantially all of the assets or equity of the Company
and its subsidiaries or (E) purchase debt of the Company or its subsidiaries in
secondary market transactions. The term “debt” as used in this paragraph shall
include institutional debt (bank or otherwise), commercial paper, notes,
debentures, bonds, other evidences of indebtedness, and debt securities, but
shall not include any debt convertible or exchangeable for equity.

(d)“Standstill Termination Date” means, with respect to the ACII Entities or the
Axar Entities, as applicable, the earlier of (i) the third anniversary of the
Effective Time, (ii) the date that the Company or any of its Affiliates or
agents materially breaches this Agreement (following notice of such breach to
the Company by any ACII Entity or any Axar Entity and the opportunity for the
Company to cure or cause to be cured such breach for 15 days from such notice)
or takes any action challenging the validity or enforceability of this
Agreement, (iii) the date that the ACII Entities or the Axar Entities, as
applicable, no longer has the right to nominate any Directors or no longer has
any of its Designated Directors on the Board, and (iv) thirty (30) days
following the delivery by all of the Designated Directors of the ACII Entities
or the Designated Director of the Axar Entities, respectively, of a notice of
immediate effective resignation from the Board.

Section 4.Sharing of Information.

(a)From and after the Reorganization, to the extent permitted by antitrust,
competition or any other applicable law, each Principal Stockholder agrees and
acknowledges that the Designated Directors may share confidential, non-public
information (“Confidential

8

--------------------------------------------------------------------------------

 

Information”) about the Company and its subsidiaries with the Principal
Stockholders, respectively.

(b)Each Principal Stockholder recognizes that it, or its Affiliates and
Representatives, has acquired or will acquire Confidential Information the use
or disclosure of which could cause the Company substantial loss and damages that
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, each Principal Stockholder covenants and agrees with the
Company that it will not (and will cause its respective Affiliates and
Representatives not to) at any time, except with the prior written consent of
the Company, directly or indirectly, disclose any Confidential Information known
to it, unless (i) such information becomes known to the public through no fault
of such Principal Stockholder, (ii) disclosure is required by applicable law or
court of competent jurisdiction or requested by a governmental agency, provided
that such Principal Stockholder promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure, (iii) such information was available or becomes available to such
Principal Stockholder before, on or after the date hereof, without restriction,
from a source (other than the Company) without any breach of duty to the Company
or (iv) such information was independently developed by the Principal
Stockholder or its Representatives without the use of the Confidential
Information. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall prohibit any Principal Stockholder from disclosing Confidential
Information (A) to their Affiliates and their respective Affiliates’ directors,
officers, employees, agents, attorneys, accountants, financial advisors and
other representatives (collectively “Representatives”) and (B) to its or its
Affiliates’ investors or potential investors in a manner that is consistent with
ordinary course communications with its investors or potential investors prior
to the date hereof, in each of (A) and (B) which such Principal Stockholder, as
applicable, informs of the confidential nature of such information and who agree
to keep such information confidential and to use such information only in
accordance with the terms of this Agreement, and (C) Confidential Information
may be disclosed to the extent advised by legal counsel that such disclosure is
required by Law, rule, or regulation of any Governmental Authority or National
Securities Exchange that has, or may have, jurisdiction over any Party or its
Affiliates or the Partnership, as the case may be. Each Party shall be
responsible for any breach of the terms of this Section 4 by any of its
Representatives.

(c)Each of the ACII Entities and the Axar Entities acknowledges that it is
aware, and will advise all those to whom Confidential Material is disclosed,
that United States securities laws prohibit any Person who has material,
non-public information concerning a publicly traded company from purchasing or
selling securities of such company or from communicating such information to any
other Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell such securities

Section 5.Miscellaneous.

(a)Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) is intended by the Parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the Parties hereto with respect to the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings other than those set forth or referred to herein with respect

9

--------------------------------------------------------------------------------

 

to the rights granted by any Party or any of its Affiliates set forth
herein.  This Agreement supersedes all prior agreements and understandings
between the Parties with respect to the subject matter hereof.

(b)Notices.  All notices and other communications hereunder must be in writing
and will be deemed duly given if delivered personally or through electronic
transmission or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the following addresses (or at such other address for a Party as
specified by like notice, provided, that notices of a change of address will be
effective only upon receipt thereof):

If to the Company, to:

 

StoneMor GP LLC

3600 Horizon Boulevard

Trevose, Pennsylvania 19053

Attention: General Counsel

Email: Aso@StoneMor.com

 

With a copy to (which does not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: David P. Oelman

Email: doelman@velaw.com

 

If to either ACII Entity, to:

 

American Cemeteries Infrastructure Investors LLC

950 Tower Lane, Suite 800

Foster City, CA 94404

Attention: Robert B. Hellman, Jr.

Email: bhellman@aimlp.com

 

With a copy to (which does not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: David P. Oelman

Email: doelman@velaw.com

 

10

--------------------------------------------------------------------------------

 

If to any Axar Entity, to:

 

Axar Capital Management, LP

1330 Avenue of the Americas, 30th Floor

New York, NY 10019

Attention: Andrew Axelrod

Email: aaxelrod@axarcapital.com

 

With a copy to (which does not constitute notice):

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York NY 10022

Attention: Stuart Freedman, Esq.

Email: Stuart.Freedman@srz.com

 

Notices will be deemed to have been received (i) on the date of receipt if
delivered by hand or nationally recognized overnight courier service, (ii) in
the case of electronic transmission, on the date receipt of such electronic
transmission is confirmed in writing or by electronic transmission or (iii) on
the date five (5) Business Days after dispatch by certified or registered mail.

 

(c)Interpretation.  Section references in this Agreement are references to the
corresponding Section to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified.  The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.  If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

(d)Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  

11

--------------------------------------------------------------------------------

 

(i)This Agreement, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by the Laws of the State of
Delaware, without giving effect to any conflicts of law principles that would
result in the application of any Law other than the Law of the State of
Delaware.

(ii)The Parties hereto submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware or, if such Court does not have subject matter
jurisdiction, to the Superior Court of the State of Delaware or, if jurisdiction
is vested exclusively in the Federal courts of the United States, the Federal
courts of the United States sitting in the State of Delaware, and any appellate
court from any such state or Federal court, and hereby irrevocably and
unconditionally agree that all claims with respect to any such claim shall be
heard and determined in such Delaware court or, to the extent required by
applicable Law, in such Federal court. The Parties agree that a final judgment
in any such claim is conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by law. Each of the Parties
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any related matter in any Delaware state or Federal court
located in the State of Delaware and the defense of an inconvenient forum to the
maintenance of such claim in any such court.

(iii)The Parties agree that irreparable damage would occur and that the Parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and it is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case, in accordance with this Section 5) in the Delaware
Court of Chancery or any state or federal court sitting in the State of
Delaware, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the Parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief as
provided herein on the basis that (a) a Party has an adequate remedy at law or
(b) an award of specific performance is not an appropriate remedy for any reason
at law or equity. Each Party further agrees that no Party shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 5, and each
Party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

(iv)To the extent not prohibited by applicable Law that cannot be waived, each
Party hereby irrevocably waives and covenants that it will not assert (whether
as plaintiff, defendant or otherwise) any right to trial by jury in any forum in
respect of any issue, claim, demand, action or cause of action arising in

12

--------------------------------------------------------------------------------

 

whole or in part under, related to, based on, or in connection with, this
Agreement or the subject matter hereof, whether now existing or hereafter
arising and whether sounding in tort or contract or otherwise. Any Party may
file an original counterpart or a copy of this Section 5 with any court as
written evidence of the consent of each such Party to the waiver of its right to
trial by jury.

(e)No Waiver; Modifications in Writing.

(i)Delay.  No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to a Party at law or in equity or
otherwise.

(ii)Specific Waiver.  Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the Parties hereto; provided, however, that
this Agreement shall be deemed to be amended without the consent of the Parties
hereto by the execution and delivery of a Joinder hereto solely for the purpose
of adding an Affiliate as a Party to this Agreement.  Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement and any consent to any departure by a Party from the
terms of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which made or given.  Except where
notice is specifically required by this Agreement, no notice to or demand on a
Party in any case shall entitle such Party to any other or further notice or
demand in similar or other circumstances.  Any investigation by or on behalf of
any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.

(f)Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.

(g)Binding Effect; Assignment; Termination.  This Agreement will be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns, but, except as provided by Section 1(e) hereof will not
be assignable or delegable by any Party hereto without the prior written consent
of each of the other Parties.  This Agreement shall terminate with respect to a
Principal Stockholder (and the Company’s rights with respect to and obligations
to such Principal Stockholder) on the later of: (i) with respect to the ACII
Entities, the ACII Second Designated Director Termination Date or, with respect
to the Axar Entities, the Axar Designated Director Termination Date, as
applicable, and (ii) the Standstill Termination Date with respect to such
Principal Stockholder, except that in any such case the provisions of Section 4
and this Section 5 shall survive any termination of this Agreement and except
that no

13

--------------------------------------------------------------------------------

 

party to this Agreement shall be relieved or released from liability for damages
arising out of a breach of this Agreement before such termination.

(h)No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and does not create, a contractual relationship and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship among the Parties hereto.

(i)Independent Counsel.  Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel.  Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation.  Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived.

(j)Expenses. Each Party shall bear its expenses, costs and fees (including
attorneys’, auditors’ and financing fees, if any) in connection with the
preparation, execution and delivery of this Agreement and compliance herewith,
whether or not the Reorganization and the other transactions contemplated by the
Merger Agreement are effected.

(k)Further Assurances.  Each of the Parties hereto shall, from time to time and
without further consideration, execute such further instruments and take such
other actions as any other Party hereto shall reasonably request in order to
fulfill its obligations under this Agreement to effectuate the purposes of this
Agreement.

[Signature Pages Follow]

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto execute this Nomination and Director
Voting Agreement, effective as of the date first above written.

 

STONEMOR GP LLC

By:/s/  Joseph M. Redling
Name:Joseph M. Redling
Title:President and Chief Executive Officer

STONEMOR GP HOLDINGS, LLC

By:/s/ Robert B. Hellman, Jr.
Name:Robert B. Hellman, Jr.
Title:Authorized Person

AXAR CAPITAL MANAGEMENT, LP

 

 

By:

Axar GP, LLC, its general partner

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Sole Member

 

 

AXAR GP LLC

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Sole Member

 

 

AXAR MASTER FUND, LTD.

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Signatory

 

 

 

Signature Page to

Nomination and Director Voting Agreement

 

--------------------------------------------------------------------------------

 

ROBERT B. HELLMAN, JR., AS TRUSTEE UNDER THE VOTING AND INVESTMENT TRUST
AGREEMENT FOR THE BENEFIT OF AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC

By:/s/ Robert B. Hellman, Jr.

Name:Robert B. Hellman, Jr.

Title:Trustee

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Nomination and Director Voting Agreement

 

--------------------------------------------------------------------------------

 

ANNEX A

 

Form of Designated Director Resignation

 

Irrevocable Resignation

____________, 20__

 

Attention:  Board of Directors (the “Board”) of StoneMor Inc. (the “Company”)

In accordance with and subject to the terms and conditions of Section 1 of that
certain Nomination and Director Voting Agreement dated as of September 27, 2018
by and among the Company (formerly known as StoneMor GP LLC), Axar Capital
Management, LP, a Delaware limited partnership, Axar GP LLC, a Delaware limited
liability company, Axar Master Fund, Ltd., a Cayman Islands exempted limited
partnership, StoneMor GP Holdings, LLC, a Delaware limited liability company and
Robert B. Hellman, Jr., as trustee under the Voting and Investment Trust
Agreement for the benefit of American Cemeteries Infrastructure Investors LLC,
(as amended or restated from time to time, the “Agreement”), I hereby tender my
resignation as a director of the Company. This resignation shall be effective
upon acceptance by the Company in accordance with Section 1(c) of the Agreement.

This resignation shall be irrevocable and may not be withdrawn by me at any
time. My decision to resign does not involve any disagreement with the Board,
the Company or its management on any matter relating to the Company’s
operations, policies or practices.

Very truly yours,

 

 

 

Accepted on ____________ ____, 20__.

_________________________________

 

 

 

 

US 5725358v.14

 

--------------------------------------------------------------------------------

 

ANNEX B

 

Form of Joinder Agreement

JOINDER AGREEMENT

This Joinder Agreement is made this ___ day of ______________, 20___, by and
between ______________________ (the “Permitted Transferee”) and [StoneMor Inc.,
a Delaware corporation][StoneMor GP LLC, a Delaware limited liability company]
(the “Company”), pursuant to the terms of the Nomination and Director Voting
Agreement dated as of ____________ by and among the Company and the other
parties thereto (the “Agreement”) and the Merger Agreement. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Agreement.

WITNESSETH:

WHEREAS, the Parties have agreed in the Agreement that all Persons to whom
securities are transferred by the Axar Entities or the ACII Entities in
accordance with the Agreement must enter into a Joinder Agreement binding such
Person as a Party to the same extent as if such Person was an original party
thereto (if such Permitted Transferee is a transferee of the Axar Entities, as
though such Person were originally included in the definition of “Axar Entities”
and if such Permitted Transferee is a transferee of the ACII Entities, as though
such Person were originally included in the definition of “ACII Entities”) and
imposing the same restrictions and obligations on such Person as are imposed
upon such Party under the Agreement.

NOW, THEREFORE, in consideration of the mutual promises of the parties and as a
condition of the purchase or receipt by the Permitted Transferee of any
securities by any Party, the Permitted Transferee acknowledges and hereby joins
in, and agrees to be bound by, the Agreement as a Party and shall have all of
the restrictions and obligations under the terms and conditions of the Agreement
to the same extent as if the Permitted Transferee were an original Party to the
Agreement. This Joinder Agreement shall be attached to and become a part of the
Agreement.

The provisions of Section 4 of the Agreement shall apply mutatis mutandis to
this Agreement.

IN WITNESS WHEREOF, the undersigned hereto execute this Joinder Agreement
effective as of the date first above written.

 

COMPANY

 

[STONEMOR INC.][STONEMOR GP LLC]

 

 

By:

Name:

Title:

 

 

 

PERMITTED TRANSFEREE:

 

[_____________________]

 

 

By:

Name:

Title:

 

US 5725358v.14

 